


110 HR 1978 IH: To designate the United States courthouse located at 101

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1978
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Hall of Texas
			 (for himself, Mr. Conaway,
			 Mr. Marchant,
			 Mr. Poe, Mr. Neugebauer, Mr.
			 McCaul of Texas, Mr.
			 Culberson, Mr. Hensarling,
			 Mr. Burgess,
			 Mr. Sam Johnson of Texas,
			 Mr. Barton of Texas,
			 Mr. Thornberry,
			 Ms. Granger,
			 Mr. Hinojosa,
			 Mr. Edwards, and
			 Mr. Ortiz) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate the United States courthouse located at 101
		  East Pecan Street in Sherman, Texas, as the Paul Brown United States
		  Courthouse.
	
	
		1.DesignationThe United States courthouse located at 101
			 East Pecan Street in Sherman, Texas, shall be known and designated as the
			 Paul Brown United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Paul Brown United States Courthouse.
		
